Order entered February 3, 2020




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00955-CV

                                JENNIFER HARRIS, Appellant

                                             V.

 MASTEC NORTH AMERICA, INC. D/B/A MASTEC ADVANCED TECHNOLOGIES,
               DIRECTV, LLC AND AT &T, INC., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05222

                                         ORDER

       Before the Court is appellees’ January 30, 2020 motion for a fourteen-day extension of

time to file their responsive brief. We GRANT the motion and ORDER the brief be filed no

later than February 18, 2020.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE